Case 17-21661        Doc 40     Filed 03/07/19     Entered 03/07/19 10:12:08          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-21661
         Brandon D Randolph, Jr.
         Dominique C Washington-Randolph
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/20/2017.

         2) The plan was confirmed on 09/22/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/04/2019.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $14,550.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-21661       Doc 40     Filed 03/07/19        Entered 03/07/19 10:12:08                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $19,667.88
        Less amount refunded to debtor                           $1,311.57

 NET RECEIPTS:                                                                                     $18,356.31


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,050.07
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,050.07

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F    Secured        6,514.02       6,514.02         6,514.02      5,959.35     310.98
 AT&T CORP                         Unsecured            NA       1,825.06         1,825.06        181.49        0.00
 AT&T MOBILITY II LLC              Unsecured            NA         891.08           891.08          88.62       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         445.00      2,502.59         2,502.59        248.87        0.00
 CREDIT ACCEPTANCE CORP            Unsecured      2,939.00       3,282.25         3,282.25        326.40        0.00
 FIRST ASSOCIATES LOAN SERVICING   Unsecured            NA           0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured          75.00        139.24           139.24           0.00       0.00
 LVNV FUNDING                      Unsecured         194.00        287.90           287.90          28.63       0.00
 LVNV FUNDING                      Unsecured         276.00        275.75           275.75          27.42       0.00
 MUNICIPAL COLLECTIONS OF AMER     Unsecured         135.00        135.00           135.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured         516.00        471.84           471.84          46.92       0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured         707.00        644.98           644.98          64.14       0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured         786.00        786.22           786.22          78.18       0.00
 REGIONAL ACCEPTANCE CORPORAT      Secured       18,933.87     18,933.87        18,933.87       5,945.24        0.00
 CHASE CARD                        Unsecured      2,013.00            NA               NA            0.00       0.00
 ATG CREDIT                        Unsecured          14.00           NA               NA            0.00       0.00
 CAPITAL BANK                      Unsecured          34.00           NA               NA            0.00       0.00
 ILLINOIS BELL                     Unsecured      1,249.00            NA               NA            0.00       0.00
 ITT TECHNICAL INST                Unsecured      4,176.00            NA               NA            0.00       0.00
 MBB                               Unsecured      1,829.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE            Unsecured          52.00           NA               NA            0.00       0.00
 NATIONWIDE CREDIT AND CO          Unsecured          25.00           NA               NA            0.00       0.00
 NORTHWEST COLLECTIORS             Unsecured          98.00           NA               NA            0.00       0.00
 STATE COLLECTION                  Unsecured          71.00           NA               NA            0.00       0.00
 US CELLULAR                       Unsecured         376.00           NA               NA            0.00       0.00
 WORLD FINANCIAL NETWORK BANK      Unsecured      1,117.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-21661      Doc 40     Filed 03/07/19    Entered 03/07/19 10:12:08               Desc         Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal        Int.
 Name                            Class    Scheduled      Asserted      Allowed         Paid           Paid
 US DEPARTMENT OF EDUCATION   Unsecured           0.00          0.00          0.00           0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00          0.00          0.00           0.00         0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00              $0.00                    $0.00
       Mortgage Arrearage                                 $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                       $25,447.89         $11,904.59                  $310.98
       All Other Secured                                  $0.00              $0.00                    $0.00
 TOTAL SECURED:                                      $25,447.89         $11,904.59                  $310.98

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                $0.00                 $0.00
        Domestic Support Ongoing                           $0.00                $0.00                 $0.00
        All Other Priority                                 $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                           $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                         $11,241.91           $1,090.67                   $0.00


 Disbursements:

        Expenses of Administration                         $5,050.07
        Disbursements to Creditors                        $13,306.24

 TOTAL DISBURSEMENTS :                                                                     $18,356.31




UST Form 101-13-FR-S (9/1/2009)
Case 17-21661        Doc 40      Filed 03/07/19     Entered 03/07/19 10:12:08            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
